Citation Nr: 1024732	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for anxiety disorder with 
depression to include as secondary to Peyronie's disease.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) as a result of service- connected 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from October 1962 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing is of 
record and has been reviewed.  This case was then Remanded in 
December 2008 and again in August 2009 for additional development 
and readjudication.  


FINDINGS OF FACT

1.  There is no competent medical evidence that an acquired 
psychiatric disorder was manifested in service or within one year 
thereafter, nor is there competent evidence that such a 
psychiatric disorder is causally or etiologically related to 
service in any way.

2.  Hepatitis C was not shown to be present in service or until 
many years after service, and there is no persuasive medical 
nexus evidence of record otherwise etiologically linking this 
condition to military service, including the alleged risk factor.

3.  Service connection is not in effect for any disability.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include anxiety disorder 
with depression, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9, 4.127 (2009).

2.  The Veteran's hepatitis C was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 105(a) 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2009).  

3.  In the absence of a service-connected disability, the claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities lacks legal 
merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2009); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


1.  anxiety disorder with depression 

As pertinent in this matter, disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected to the extent of the 
aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended.  However, based upon the facts in 
this case, the regulatory change does not adversely impact the 
outcome of the appeal.

Service connection is not currently in effect for any 
disabilities.  Because there is no predicate disability upon 
which secondary service connection may be granted, this argument 
does not provide a basis for a grant of service connection for 
the Veteran's claim as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  

To the extent that the Veteran is claiming service connection on 
a direct basis,  service treatment records (STRs) fail to reveal 
any significant psychiatric symptomatology.  These records do 
show that in February 1965, the Veteran was referred for 
psychiatric evaluation due to multiple disciplinary problems.  At 
that time it was noted that he had been involved in at least 
three incidents during his 2-year career, which seemed to reveal 
a definite lack of self control or discipline and resulting in 
some form of physical violence or disorderly conduct.  The 
examiner noted that frustration, refusal or denial of any desire, 
thing, or objective tended to bring on a form of reprisal.  

On reviewing the record, the Medical Officer found there was 
sufficient evidence to indicate that the Veteran had a behavior 
and emotional problem, but the symptoms were not severe enough to 
require psychiatric therapy.  However, because of his multiple 
problems and personality conflicts it was recommended that the 
Veteran be discharged under the appropriate administrative 
regulation.  The examiner otherwise found him to be in good 
health with no evidence of psychiatric disease.  Although the 
Veteran acknowledged having nervous trouble at separation in 
March 1965, clinical evaluation of his psychiatric status was 
within normal limits and the examiner did not reference the 
presence of mental problems or impairment of any sort.  As such, 
the STRs do not affirmatively establish that an acquired 
psychiatric disorder to include anxiety disorder with depression 
had its onset during military service.  

Likewise, no medical records immediately subsequent to service 
contain diagnoses of any pertinent psychiatric disorder.  In 
fact, the claims folder is devoid of any treatment records or 
other medical documents pertaining to his claimed psychiatric 
disorder until VA examination in October 2000.  At that time the 
physician noted the Veteran's history of chronic depression and 
anxiety.  An October 2001 VA treatment record reveals the Veteran 
had been followed by a private psychiatrist for approximately 10 
years for anxiety and depression.  However none of these 
treatment records establishes a nexus between any diagnosed 
disorder and military service.  

In June 2006, the Veteran underwent VA examination.  The clinical 
impression was cognitive disorder and adjustment disorder with 
anxious mood secondary to multiple health issues.  The examiner 
noted the anxiety appeared to be longstanding and associated with 
fragile defenses and poor self-esteem.  The examiner also noted 
the Veteran had been diagnosed with a personality disorder in the 
past, and in fact, was discharged from the military due to 
adjustment issues.  The examiner concluded that it was not likely 
that the Veteran's anxiety symptoms were due solely or primarily 
to this medical condition.  Rather issues of sexual functioning 
have raised some self-esteem and relationship issues for the 
Veteran.  However, his concern about his involvement in intimate 
relationships was considered a normal and expectable reaction to 
difficulty in sexual functioning, and did not constitute a mental 
disorder.

The Veteran underwent VA examination in December 2009 in order to 
determine the nature and extent of any current acquired 
psychiatric disorder, and to obtain an opinion as to its 
etiology.  The examiner reviewed the claims file in its entirety, 
noting the Veteran's childhood history of depression and his 
military history, including his behavioral/emotional problems and 
personality conflicts.  The clinical impression was major 
depressive disorder and cognitive disorder with mild cognitive 
impairment.  The examiner concluded that it was less likely that 
the depressive disorder was related to military service because 
it appeared that the Veteran was predisposed to depression as he 
admitted having depression as early as age 8 and because his 
depression did not cause him functional difficulties until the 
last few years after he began suffering multiple medical 
problems.  

The Veteran also stated that his depression had become 
significantly worse due to financial pressures, specifically 
after he was denied service connection.  In his military record 
it is noted that he was eventually discharged because he had 
personality and emotional problems.  The examiner referred to the 
Veteran's period of psychiatric hospitalization in October 2004 
for delirium, mild paranoia and narcissistic personality traits.  
The examiner also noted that during examination the Veteran 
discussed a number of complaints about physical ailments and past 
problems he has had with medical providers even though the 
current interview was related to psychiatric issues.  The 
examiner concluded that it was unlikely that the Veteran's 
depression was due solely or primarily to any events during 
service and rather represented a personality structure which 
manifests during high pressure situations including military 
service and hospitalizations.  He explained that while the 
Veteran certainly has major depressive disorder, it did not 
become problematic until many later years and is not related to 
events that happened while in service.  This examination report 
provides an opinion, consistent with the Veteran's medical 
history and is uncontroverted by any other medical evidence of 
record.  

In this case, the Board is unable to attribute the post-service 
development of anxiety disorder with depression to the Veteran's 
service.  Post-service treatment records indicate the presence of 
anxiety disorder with depression, but do not show that any 
psychiatric symptoms, initially treated in 2000, were manifested 
as a chronic disease prior to that date, and reflect no reference 
to them as being related to military service.  Other evidence of 
record contains a clinical reference to symptoms 10 years prior, 
in the early 1990s.  Yet, even that date leaves a significant gap 
between service and the initial complaints.  

The absence of an acquired psychiatric disorder in the STRs or of 
persistent symptoms of it at separation, along with the first 
evidence of it many years later, constitutes negative evidence 
tending to disprove the assertion that the Veteran was disabled 
from any injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).  In 
addition, the record is negative for a medical opinion linking 
the anxiety disorder with depression, to military service.  See 
Hickson, supra.

To the extent that the Veteran's psychiatric symptoms have been 
attributed to his narcissistic personality disorder, service 
connection also is not warranted because personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Consequently, there is no 
legal basis to grant service connection for this disorder.  Since 
the law, rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the Veteran's personality 
disorder.  See Sabonis v. Brown, supra.  

2.  hepatitis C

The Veteran asserts that his hepatitis C resulted from the tattoo 
he obtained in March 1963 while stationed at Keesler Air Force 
Base.  More recently he has asserted that he was exposed to 
hepatitis C through air gun inoculations given during service.

Medically recognized risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine abuse, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposures such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  See Veterans Benefits Administration All Station 
Letter 98-110 "Infectious Hepatitis" (Nov. 30, 1998).

STRs do not show any reported consequences from routine 
inoculations, but at his service separation physical, the 
examiner noted a tattoo on the right shoulder.  These records are 
otherwise entirely negative for symptoms suggestive of hepatitis 
C.  But as hepatitis C is a viral disease that may be 
asymptomatic at the time of infection, service connection may 
still be warranted if all the evidence establishes that the 
disease was incurred in or related to service.

The Veteran tested positive for hepatitis C in March 2001, during 
a workup for another ailment.  His risk factors for hepatitis C 
were intravenous (IV) drug use and cocaine use in the late 1970s, 
both recognized risk factors for hepatitis C.  He had no history 
of blood transfusions, but did have a tattoo that he obtained in 
the late 1960s yet another recognized risk factor.  

On VA examination in January 2009, the Veteran's risk factors for 
hepatitis were assessed, including his reported history of an in-
service tattoo and post-service drug use.  The Veteran also 
reported that he had been give vaccinations with "air guns" 
during his active service and was uncertain as to whether that 
could contribute to hepatitis C infection.  The examiner also 
noted the Veteran was diagnosed with hepatitis C in 2001 and that 
routine laboratory studies showed the Veteran had genotype 3A, 
which did not require treatment.  

The Veteran underwent additional VA examination in December 2009.  
The examiner reviewed the claims file in its entirety, and 
provided a detailed history including the Veteran's history of 
tattoo which he received in the mid 1960s, cocaine use in the 
late 1970s, with treatment for substance abuse in 1980.  The 
Veteran denied any history of intravenous drug use.  He also 
received a blood transfusion in 2001, after his diagnosis of 
hepatitis C positivity.  The examiner also noted the Veteran's 
claimed in-service risk factor of inoculations by air gun.  He 
explained that the technique of air gun inoculations involves 
using a high-pressure, narrow jet of injection liquid in place of 
a needle to penetrate the skin.  The high-pressure narrow jet is 
powered by compressed air through a large cylinder.  He noted 
that air gun inoculations were discontinued secondary to concerns 
about infection and thus whether the Veteran's hepatitis C is 
secondary to air gun inoculation is a matter of speculation.  
However, the Veteran did have a history of intranasal cocaine 
use, which is a significant risk factor for transmission of 
hepatitis C.  

While the Board is certainly aware of the fact that it may and 
often does take many years from the time of initial infection 
until the time that symptoms may be sufficient to cause an 
individual to seek diagnostic testing, the fact remains that the 
Veteran first tested positive for hepatitis C infection some 36 
years after he was separated from service.  This leaves a 
significant gap between service separation and the initial 
confirmation of the disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  See 
Forshey, supra; Maxson supra (the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  In addition, the record is negative for a medical 
opinion linking the claimed hepatitis C to military service.  See 
Hickson, supra.  

The Board acknowledges that the STRs confirm that the veteran 
obtained a tattoo during service, which is another possible risk 
factor for hepatitis.  However, even accepting this risk factor, 
the preponderance of the evidence is still against the claim.  
The Board is unable to conclude that the Veteran's only 
possibility of hepatitis exposure was the tattoo during military 
service, because the evidence also shows cocaine use on his part.  
However, even if the Veteran incurred hepatitis C through the use 
of illegal drugs during service, it would not be deemed in the 
line of duty thereby precluding entitlement to direct service 
connection, including for any resulting infections.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(d).  

Within the context of the service records and other evidence 
presented, the Board thus finds that the Veteran's hepatitis C 
has not been dissociated from his illicit cocaine use, and has 
not otherwise been attributed to be at least as likely due to in-
service activity or other credible or verified in-service 
exposure.  

Conclusion

The Board has also considered the Veteran's lay statements as 
well as testimony provided during his hearing in May 2007.  He 
essentially reiterated previously submitted information regarding 
his symptoms and complaints made during the course of this 
appeal.  As to his assertions that he developed a psychiatric 
disability and hepatitis as a result of service, the Board notes 
that he can attest to factual matters of which he had first-hand 
knowledge, e.g., symptoms of depression/anxiety, tattoos, and 
inoculations.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In addition, service treatment records, as above noted, 
do demonstrate psychiatric evaluation during active service.  

Here, though, his contentions regarding a relationship between 
his claimed disabilities and service are not statements merely 
about symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis, but rather clearly fall within 
the realm of requiring medical expertise, which he simply does 
not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature).  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as to the 
etiology of his psychiatric disorder and hepatitis C and their 
etiological relationship to service.  The competent medical 
opinions in the record conclusively found that there was no 
medical basis for holding that the Veteran's claimed disabilities 
are etiologically or causally associated to service and are 
uncontroverted by any other medical evidence of record.  
Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the findings 
provided by the VA examiners who discussed his symptoms, 
complaints, and manifestations.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

For the reasons stated above, the preponderance of the evidence 
is against the both claims, and there is no reasonable doubt to 
be resolved.  38 U.S.C.A. § 5107(b).


II.  Pertinent Statutes and Regulations - TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be 
given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

The Veteran has filed a claim for TDIU, contending that he is 
unable to work as a result of his service-connected conditions.  
He has essentially predicated his TDIU claim on establishing 
service connection for a psychiatric disorder.  However, as 
noted, service connection for an acquired psychiatric disorder, 
to anxiety disorder with depression has been denied.  

Service connection is not otherwise in effect for any disability. 

Without a service connected disability TDIU cannot be awarded.  
As there is a lack of entitlement under the law, the application 
of the law to the facts is dispositive.  See Sabonis, supra.  The 
appeal is accordingly denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in November 2004, March 2006, September 2009, 
and October 2009, the RO informed the Veteran of its duty to 
assist him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  These letters also informed 
him of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations in June 2006, January 2009 and December 
2009.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations are more than adequate, as 
they reflect a full review of all medical evidence of record, are 
supported by sufficient detail, and refer to specific documents 
and medical history as well as the Veteran's in-service history 
to support the conclusions reached.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Veterans Court has held that such remands are to be avoided.  
Sabonis, supra.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder with depression is denied.

Service connection for hepatitis C is denied.

Entitlement to TDIU is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


